Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFE 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2021 has been entered.

Allowable subject matter
	Claims 1-4 and 6-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
After completing a thorough search of independent claim 1, the closest reference to Quintanilha (US 20170184981) discloses overlay metrology system thereof. But none of the searched prior arts alone or in combination discloses the claimed invention having the following recited limitations of independent claims 1. 
	 As to the claim 1, An overlay metrology system comprising: “a multi-channel energy unit configured to: selectively operate in a first mode ..; and selectively operate in a second mode ..; and an electronic controller configured to: selectively activate either the first mode or the second mode based at least in part on at least one characteristic of an object under test to generate the first photons or the second photons to detect at least one buried structure included in the object under test, wherein the at least one characteristic includes the presence of at least one intermediate layer between the at least one buried structure and at least one second component” along with other limitations in the claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cramer et al. (US 20110085176) teaches overlay metrology system with controlling radiation.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R, 8:00 am-4:00 pm and T 8:00 to 2:00 pm and Thursday 8:00 am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4211.


/SUNGHEE Y GRAY/
Primary Examiner, Art Unit 2886